       Case 4:21-cv-00161-DCB Document 1 Filed 04/12/21 Page 1 of 16



 1   Merle Joy Turchik
     Arizona Bar No. 011130
 2
     TURCHIK LAW FIRM, P.C.
 3   2205 E. Speedway Blvd.
     Tucson, AZ 85719
 4   (520) 882-7070
 5   merle@turchiklawfirm.com

 6   Peter J. Bober
     Pro Hac Vice Counsel
 7
     BOBER & BOBER, P.A.
 8   2699 Stirling Road
     Suite A-304
 9   Hollywood, FL 33312
10   (954) 922-2298
     peter@boberlaw.com
11
     Attorneys for Plaintiff
12
13                                UNITED STATES DISTRICT COURT

14                                       DISTRICT OF ARIZONA

15    Amanda Lindsey, in her individual                Case No.
      capacity,
16
                                                         COMPLAINT FOR STATUTORY
17                         Plaintiff,                   VIOLATIONS AND DEMAND FOR
                                                                JURY TRIAL
18    v.
19                                                           Fair Labor Standards Act
      1725 A AVE, LLC, an Arizona limited                      29 U.S.C. § 201 et seq.
20    liability company, Extended Stay
      Douglas, LLC, an Arizona limited liability         Ariz. Min. Wage Act, ARIZ. REV.
21
      company, John D. Quense and Christina                STAT. ANN. § 23-362, et seq.
22    M. Quense, husband and wife.
                                                       Arizona Wage Act, ARIZ REV. STAT.
23                         Defendants.                         ANN § 23-350, et seq.
24
25          Plaintiff Amanda Lindsey (“Lindsey”) brings this action against Defendants 1725 A
26
     AVE, LLC, Extended Stay Douglas, LLC, John D. Quense and Christina M. Quense and
27
     alleges as follows:
28

                                                   1
     Case 4:21-cv-00161-DCB Document 1 Filed 04/12/21 Page 2 of 16



 1                              I.    NATURE OF ACTION
 2
     1. This action alleges that Defendants failed to pay Lindsey overtime and minimum
 3
        wages in violation of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201 et
 4
 5      seq.,; failed to pay Lindsey minimum wages in violation of the Arizona Minimum

 6      Wage Act (“AMWA”), A.R.S. §23-362 et seq.,; and failed to pay Lindsey wages in
 7
        accordance with the Arizona Wage Act (“AWA”), A.R.S. §23-350 et seq.. This
 8
        action also alleges that Defendants violated the respective retaliation provisions
 9
10      under the FLSA, 29 U.S.C. § 215(a) and the AMWA, A.R.S. §23-364(B), when they

11      threatened, punished, evicted and discharged Lindsey for exercising her rights to
12
        overtime and minimum wages.
13
                                      II.   PARTIES
14
15   2. Plaintiff Lindsey is a resident of, and domiciled in, Cochise County, AZ.

16   3. At all relevant times, Lindsey was an “employee” of Defendants as defined under 29
17
        U.S.C. §203(e)(1); A.R.S. § 23-362(A); and A.R.S. § 23-350.
18
     4. At all relevant times, Defendant 1725 A AVE, LLC is a licensed Arizona limited
19
20      liability company operating and conducting business as a motel in Cochise County,

21      AZ. Its principal place of business is located at 1725 A Avenue, #1439, Douglas, AZ
22
        85607.
23
     5. Defendant, John D. Quense, is the registered statutory agent for Defendant, 1725 A
24
25      AVE, LLC.

26   6. At all relevant times, Defendant Extended Stay Douglas, LLC, is a licensed Arizona
27      limited liability company operating and conducting business as a motel in Cochise
28

                                              2
     Case 4:21-cv-00161-DCB Document 1 Filed 04/12/21 Page 3 of 16



 1      County, AZ. Its principal place of business is located at 1725 A Avenue, #1439,
 2
        Douglas, AZ 85607.
 3
     7. Defendant John D. Quense and Defendant Christina M. Quense are husband and
 4
 5      wife, and upon information and belief, are residents of, and domiciled in, Maricopa

 6      County, AZ. They have caused events to take place giving rise to the claims in this
 7
        Complaint as to which their marital community is fully liable.
 8
     8. At all relevant times, Defendants, John D. Quense and Christina M. Quense operated
 9
10      1725 A AVE, LLC and Extended Stay Douglas, LLC.

11   9. Defendant 1725 A AVE, LLC is a covered employer and enterprise subject to the
12
        FLSA because it is involved in interstate commerce and, upon information and
13
        belief, generates annual revenue in excess of $500,000.
14
15   10. Defendant Extended Stay Douglas is a covered employer and enterprise subject to

16      the FLSA because it is involved in interstate commerce and, upon information and
17
        belief, generates annual revenue in excess of $500,000.
18
     11. During the relevant time period as set forth herein, Defendants 1725 A AVE, LLC
19
20      and Extended Stay Douglas, LLC, were joint employers of Lindsey.

21   12. During the relevant period, Plaintiff was an employee of Defendants covered by the
22
        provisions and protections contained in the FLSA and in Arizona minimum wage
23
        and wage statutes.
24
25   13. Throughout the relevant time period, Defendant John D. Quense was the operator

26      and manager of 1725 A AVE, LLC and Extended Stay Douglas, LLC, respectively,
27      and was a decisionmaker regarding hours worked and wages paid to Lindsey.
28

                                             3
     Case 4:21-cv-00161-DCB Document 1 Filed 04/12/21 Page 4 of 16



 1   14. Throughout the relevant time period, Defendant Christina M. Quense was the
 2
        operator and manager of 1725 A AVE, LLC and Extended Stay Douglas, LLC,
 3
        respectively, and was a decisionmaker regarding hours worked and wages paid to
 4
 5      Lindsey

 6   15. At all relevant times Defendants 1725 A AVE, LLC, Extended Stay Douglas, LLC,
 7
        John Quense and Christina M. Quense were “employers” within the meaning of 29
 8
        U.S.C. §203(d); A.R.S. § 23-362(B); and A.R.S. § 23-350.
 9
10   16. Lindsey is entitled to the protections of the FLSA as she was “individually covered”

11      by that statute. During her employment, she was required to use instrumentalities of
12
        interstate commerce on a regular and recurrent basis.
13
     17. Lindsey also used instrumentalities of interstate commerce (telephone, broadband)
14
15      on a regular and recurrent basis to, inter alia, assist in the operating of the

16      Defendants’ motel, particularly as to motel guests residing out-of-state, and taking
17
        out of state reservations.
18
     18. In addition, on a regular and recurrent basis, Lindsey processed credit card payments
19
20      for the Defendants using instrumentalities of interstate commerce to make calls and

21      or connections (via telephone and/or broadband) to banks and credit card processors
22
        outside the State of Arizona.
23
     19. Also, the Defendants paid Lindsey using a “cash app” which required the use of
24
25      instrumentalities of interstate commerce (broadband/internet).

26
27
28

                                               4
     Case 4:21-cv-00161-DCB Document 1 Filed 04/12/21 Page 5 of 16



 1                          III.    JURISDICTION AND VENUE
 2
     20. This Court has original subject-matter jurisdiction over Lindsey’s federal overtime,
 3
        minimum wage and retaliation claims under 28 U.S.C. § 1331 and 29 U.S.C. § 201
 4
 5      because this civil action arises under the Constitution and laws of the United States.

 6      This Court also has supplemental jurisdiction over Lindsey’s AMWA, AWA, and
 7
        Arizona retaliation claims because these claims “are so related to claims” over which
 8
        original jurisdiction lies “that they form part of the same case or controversy.” 28
 9
10      U.S.C. § 1367(a).

11   21. Venue is proper in this district pursuant to 28 U.S.C. 1391(b)(ii) because Defendants
12
        acts giving rise to Lindsey’s claims occurred within the District of Arizona, and
13
        Defendants regularly conduct business in and have engaged in the wrongful conduct
14
15      alleged herein – and, thus, are subject to personal jurisdiction in this judicial district.

16                            IV.    GENERAL ALLEGATIONS
17
     22. Lindsey worked for Defendants 1725 A AVE, LLC and Extended Stay Douglas,
18
        LLC, as an on-site property motel clerk and house keeper from about November 24,
19
20      2019 and through about March 1, 2021.

21   23. From about November 24, 2019 to about March 13, 2020, the Defendants paid
22
        Lindsey $200.00 per week.
23
     24. From about March 14, 2020 to about March 1, 2021, Lindsey was supposed to be
24
25      paid $212.50 per week.

26   25. Lindsey received no wages at all for the second bi-weekly pay period in January
27      2021, for about 80 hours of work.
28

                                                 5
     Case 4:21-cv-00161-DCB Document 1 Filed 04/12/21 Page 6 of 16



 1   26. Prior to 2021, Lindsey worked about 6 days per week, from about 8:00 a.m. to about
 2
        10:00 p.m., and also performed additional tasks (an additional four or so hours)
 3
        around the Defendants’ motel during the day and night. All told, Lindsey worked
 4
 5      about 88 hours per week, throughout her employment with the Defendants.

 6   27. From about January 1, 2021 to March 1, 2021, Lindsey worked about 40 hours per
 7
        week.
 8
     28. On about February 15, 2021, Lindsey’s attorney wrote a letter to the Defendants on
 9
10      Lindsey’s behalf, complaining about the Defendants’ minimum wage and overtime

11      violations.
12
     29. Upon learning of the overtime and minimum wage complaints, the Defendants began
13
        retaliating against Lindsey by harassing her and the family members who were living
14
15      with her.

16   30. On February 26, 2021, Lindsey emailed the Defendants complaining about the
17
        retaliation and harassment, and ordering that it cease and desist.
18
     31. On or about March 1, 2021, the Defendants terminated Lindsey, evicted her from
19
20      their property, and engaged in harassment against her and her family.

21   32. Based on the time period of Lindsey’s employment and her work hours, Lindsey is
22
        owed overtime wages under the FLSA of about $17,616.00, not including liquidated
23
        damages or interest.
24
25   33. Based on the time period of Lindsey’s employment and her work hours, Lindsey is

26      owed minimum wages under the FLSA of about $27,574.00, not including liquidated
27      damages or interest.
28

                                               6
     Case 4:21-cv-00161-DCB Document 1 Filed 04/12/21 Page 7 of 16



 1   34. Based on the time period of Lindsey’s employment and her work hours, Lindsey is
 2
         owed Arizona minimum wages of about $50,440.00, not including liquidated
 3
         damages or interest.
 4
 5                                        COUNT I
                                  VIOLATION OF FLSA
 6                           29 U.S.C. § 207 (Unpaid Overtime)
 7
     35. Lindsey realleges and incorporates by reference the allegations set forth in all
 8
         preceding paragraphs as if fully set forth herein.
 9
10   36. At all relevant times, Defendants have been, and continue to be, an employer

11       engaged in interstate commerce and/or the production of goods for commerce, within
12
         the meaning of the FLSA, 29 U.S.C. §§ 203(r) and 203(s). Defendants are covered
13
         employers and enterprises subject to the FLSA because they are involved in
14
15       interstate commerce and, upon information and belief, generate annual revenue in

16       excess of $500,000.
17
     37. Alternatively, Lindsey was individually engaged in interstate commerce.
18
     38. At all relevant times, Defendants employed Ms. Lindsey in its places of business in
19
20       furtherance of the activities of the above enterprises while engaged in commerce and

21       Defendants engaged and continue to engage in commerce by providing
22
         motel/lodging services to the general public.
23
     39. Upon information and belief, Defendants have had annual gross revenue in excess
24
25       of five hundred thousand dollars at all relevant times to this lawsuit.

26   40. At all relevant times, the Defendants had a policy and practice of compensating Ms.
27       Lindsey but did not pay her overtime compensation at a rate of one and one-half
28

                                                7
     Case 4:21-cv-00161-DCB Document 1 Filed 04/12/21 Page 8 of 16



 1       times her regular rate of pay for worked performed in excess of forty hours in a
 2
         workweek.
 3
     41. Throughout the relevant time period, Defendants John D. Quense and Christina M.
 4
 5       Quense were decision-makers regarding hours worked and wages paid to Lindsey.

 6   42. As a direct and proximate result of Defendants’ willful failure to pay Lindsey for all
 7
         hours actually worked by her, at a rate not less than one and one-half times the
 8
         regular rate of pay for work performed in excess of forty hours in a workweek,
 9
10       Defendants have violated the FLSA, 29 U.S.C. § 201 et seq. including 29 U.S.C. §§

11       207 and 215.
12
     43. As a direct and proximate result of Defendants’ violations of the FLSA, Ms. Lindsey
13
         has suffered damages by failing to receive compensation in accordance with §207 of
14
15       the FLSA and has incurred costs and reasonable attorneys’ fees.

16   44. Defendants have not made a good faith effort to comply with the FLSA and their
17
         acts and omissions were willful and intentional because Defendants had actual
18
         knowledge that Ms. Lindsey was an employee who should have been receiving
19
20       premium pay at the appropriate rate of pay for all hours worked in excess of forty in

21       each of the weeks as alleged herein, entitling Ms. Lindsey to liquidated damages.
22
     45. Ms. Lindsey is entitled to an award of attorney’s fees under the FLSA, 29 U.S.C.
23
         §216(b).
24
25                                       COUNT II
                                  VIOLATION OF FLSA
26                       29 U.S.C. § 206 (Unpaid Minimum Wages)
27
28

                                                8
     Case 4:21-cv-00161-DCB Document 1 Filed 04/12/21 Page 9 of 16



 1   46. Lindsey realleges and incorporates by reference the allegations set forth in all
 2
          preceding paragraphs as if fully set forth herein.
 3
     47. At all relevant times, Defendants have been, and continue to be, an “employer”
 4
 5        engaged in interstate commerce and/or the production of goods for commerce,

 6        within the meaning of the FLSA, 29 U.S.C. §§ 203(r) and 203(s). Defendants are
 7
          covered employers and enterprises subject to the FLSA because they are involved
 8
          in interstate commerce and, upon information and belief, generate annual revenue
 9
10        in excess of $500,000.

11   48. At all relevant times, Defendants employed Ms. Lindsey in its places of business in
12
          furtherance of the activities of the above enterprises while engaged in commerce
13
          and Defendants engaged and continue to engage in commerce by providing
14
15        motel/lodging services to the general public.

16   49. Upon information and belief, Defendants have had annual gross revenue in excess
17
          of five hundred thousand dollars at all relevant times to this lawsuit. Alternatively,
18
          Lindsey was individually engaged in interstate commerce.
19
20   50. At all relevant times, the Defendants had a policy and practice of compensating

21        Lindsey less than the federal minimum wage for worked performed in a workweek.
22
     51. Throughout the relevant time period, Defendants John D. Quense and Christina M.
23
          Quense were decision-makers regarding hours worked and wages paid to Plaintiff
24
25        Lindsey.

26   52. As a direct and proximate result of Defendants’ willful failure to pay Lindsey for
27        all hours actually worked by her, at a rate not less than the federal minimum wage,
28

                                                9
     Case 4:21-cv-00161-DCB Document 1 Filed 04/12/21 Page 10 of 16



 1        Defendants have violated the FLSA, 29 U.S.C. § 201 et seq. including 29 U.S.C. §§
 2
          206 and 215.
 3
     53. As a direct and proximate result of Defendants’ violations of the FLSA, Ms. Lindsey
 4
 5        has suffered damages by failing to receive compensation in accordance with §207

 6        of the FLSA and has incurred costs and reasonable attorneys’ fees.
 7
     54. Defendants have not made a good faith effort to comply with the FLSA and their
 8
          acts and omissions were willful and intentional because Defendants had actual and
 9
10        constructive knowledge that Ms. Lindsey was an employee who should have been

11        receiving a minimum wage of at least $7.25 per hour for all hours worked in each
12
          of the weeks as alleged herein, entitling Ms. Lindsey to liquidated damages.
13
     55. Ms. Lindsey is entitled to an award of attorney’s fees under the FLSA, 29 U.S.C.
14
15        §216(b).

16                                         COUNT III
                      VIOLATION OF ARIZONA MINIMUM WAGE ACT
17
                        A.R.S. §23-362 et seq. (Unpaid Minimum Wages)
18
     56. Lindsey realleges and incorporates by reference the allegations set forth in all
19
20        preceding paragraphs as if fully set forth herein.

21   57. At all relevant times, Lindsey was an “employee” and Defendants were
22
          “employers” within the meaning of, and subject to, A.R.S. § 23-362(A) and (B).
23
     58. A.R.S. § 23-363 requires employers to pay the Arizona minimum wage.
24
25   59. Defendants failed to pay Ms. Lindsey the minimum wage properly due as required

26        under Arizona law.
27
28

                                               10
      Case 4:21-cv-00161-DCB Document 1 Filed 04/12/21 Page 11 of 16



 1     60. Defendants’ acts and omissions as to Ms. Lindsey were willful and intentional
 2
            because Defendants had actual knowledge that she was an employee who was not
 3
            being paid minimum wage for all hours worked in each of the weeks as alleged
 4
 5          herein.

 6     61. Pursuant to A.R.S. §23-364 an employee who is not paid minimum wages owed by
 7
            an employer is entitled to seek enforcement by filing a civil claim for damages.
 8
           WHEREFORE Plaintiff Lindsey seeks judgment as follows:
 9
10         A.     Against all Defendants for an award of unpaid minimum wage compensation

11   and an amount equal to twice the underpaid wages, pursuant to A.R.S. § 23-364(G);
12
           B.     Against all Defendants for Lindsey’s attorney’s fees and costs incurred in this
13
     action pursuant to A.R.S. §23-364(G);
14
15         C.     Against all Defendants for pre- and post-judgment relief;

16         D.     For all other relief against all Defendants as the Court deems just and proper.
17
                                              COUNT IV
18                            VIOLATION OF ARIZONA WAGE ACT
                             A.R.S. §23-355 (Failure to Timely Pay Wages)
19
20     62. Lindsey realleges and incorporates by reference the allegations set forth in all

21          preceding paragraphs as if fully set forth herein.
22
23     63. At all relevant times, Ms. Lindsey was an employee and Defendants were employers

24          within the meaning of, and subject to, A.R.S. § 23-350.
25
26     64. A.R.S. § 23-351 requires employers to “designate two or more days in each month,

27          not more than sixteen days apart, as fixed paydays for payment of wages to the
28

                                                 11
       Case 4:21-cv-00161-DCB Document 1 Filed 04/12/21 Page 12 of 16



 1             employees” and to pay “all wages due the employee up to such date” on such
 2
               paydays.
 3
 4     65. A.R.S. § 23-351(3) provides that “overtime or exception pay shall be paid no later
 5
               than sixteen days after the end of the most recent pay period.”
 6
       66. Under A.R.S. §23-353, upon termination, an employer must pay all outstanding
 7
 8             wages in full within seven working days or the end of the next regular pay period,

 9             whichever is sooner.
10
       67. Defendants failed to pay Lindsey all wages properly due as required under Arizona
11
               law.
12
13     68. Defendants’ acts and omissions as to Lindsey were willful and intentional because

14             Defendants had actual and constructive knowledge that she was an employee who
15
               was not being timely paid for all overtime and minimum wage hours worked in each
16
               of the weeks as alleged herein.
17
18     69. Pursuant to A.R.S. §23-355 an employee who is not timely paid wages owed by an

19             employer is entitled to treble the amount of unpaid wages.
20
               WHEREFORE Plaintiff Lindsey seeks judgment as follows:
21
               A.     Against all Defendants for an award of treble the amount of unpaid wages due
22
23   Lindsey since November 24, 2019 under A.R.S. § 23-355;

24             B.     Against all Defendants for Lindsey’s attorney’s fees and costs incurred in this
25
     action;
26
               C.     Against all Defendants for pre- and post-judgment relief;
27
28             D.     For all other relief against all Defendants as the Court deems just and proper.


                                                     12
     Case 4:21-cv-00161-DCB Document 1 Filed 04/12/21 Page 13 of 16



 1                                               COUNT V
 2
                                      Retaliation Under the FLSA
 3                                       29 U.S.C. § 215(a)(3)
 4   70. Lindsey realleges and incorporates by reference the allegations set forth above as if
 5
          fully set forth herein.
 6
     71. At all relevant times, Defendants employed Lindsey at their business to further their
 7
 8        activities.
 9   72. On about February 15, 2021, Lindsey, through her attorney, Peter Bober, sent
10
          Defendants a letter—addressed to John D. Quense, Christina M. Quense, 1725 A
11
          Ave LLC, and Extended Stay Douglas, LLC, respectively—that set forth the basis
12
13        for her legal entitlement to unpaid overtime wages and minimum wages. The letter
14        also offered to settle these claims.
15
     73. Upon receipt of Lindsey’s February 15, 2021 letter, the Defendants began unlawfully
16
          harassing and discriminating against the Lindsey and her family, who were living
17
18        with Lindsey on the Defendants’ property.
19   74. On February 26, 2021, Lindsey emailed the Defendants John D. Quense and
20
          Christina M. Quense, complaining about the retaliation and harassment, and ordering
21
          that it cease and desist.
22
23   75. On March 1, 2021, Defendant, John D. Quense, emailed Lindsey (sending a copy to

24        Christina M. Quense) and advised her that her job was terminated and she would
25
          need to vacate the Defendants’ property.
26
     76. Defendants threatened, intimidated, and eventually discharged Lindsey after she
27
28        raised her right to overtime and minimum wage pay under the FLSA and/or Arizona


                                                  13
     Case 4:21-cv-00161-DCB Document 1 Filed 04/12/21 Page 14 of 16



 1        law, and in so doing, Defendants violated the FLSA prohibition against retaliation.
 2
          29 U.S.C. § 215(a)(3).
 3
     77. Lindsey is entitled to any “legal or equitable relief,” including, but not limited to,
 4
 5        “the payment of wages lost and an additional equal amount as liquidated damages,”

 6        damages for emotional distress, embarrassment and humiliation, and to further the
 7
          purposes of the retaliation provision of the FLSA. 29 U.S.C. § 216(b).
 8
     78. Further, Lindsey incurred costs and attorneys’ fees to which she is entitled
 9
10       reimbursement as a direct and proximate result of Defendants’ violations of the

11       FLSA. See 29 U.S.C. § 216(b).
12
                                            COUNT VI
13
                              Retaliation Under A.R.S. §23-364(B)
14
15   79. Lindsey realleges and incorporates by reference the allegations set forth above as if

16       fully set forth herein.
17
     80. On about February 15, 2021, Lindsey, through her attorney, Peter Bober, sent
18
         Defendants a letter—addressed to John D. Quense, Christina M. Quense, 1725 A Ave
19
20       LLC, and Extended Stay Douglass, LLC, respectively—that set out the basis for her

21       legal entitlement to unpaid overtime wages and minimum wages. The letter also
22
         offered to settle these claims.
23
     81. Upon receipt of Lindsey’s February 15, 2021 letter, the Defendants began unlawfully
24
25       harassing and discriminating against the Lindsey and her family, who were living

26       with Lindsey on the Defendants’ property.
27
28

                                               14
       Case 4:21-cv-00161-DCB Document 1 Filed 04/12/21 Page 15 of 16



 1    82. On February 26, 2021, Lindsey emailed the Defendants complaining about the
 2
           retaliation and harassment, and ordering that it cease and desist.
 3
      83. On March 1, 2021, the Defendants emailed Lindsey and advised her that her job was
 4
 5         terminated and she would need to vacate the Defendants’ property.

 6    84. Defendants threatened, intimidated, and eventually, discharged Lindsey, less than
 7
           ninety days after she raised her right to overtime and minimum wage pay under the
 8
           FLSA and/or Arizona law, and in so doing, Defendants violated the AMWA
 9
10         prohibition against retaliation. A.R.S. § 23-364(B).

11    85. Lindsey is entitled to “an amount of not less than one hundred fifty dollars for each
12
           day that the violation continued or until legal judgment is final.” A.R.S. § 23-364(G).
13
      86. Further, Lindsey is also entitled to “any other appropriate legal or equitable relief for
14
15         violations of this article.” A.R.S. § 23-364(G).

16    87. Lindsey incurred costs and attorneys’ fees to which she is entitled reimbursement as
17
           a direct and proximate result of Defendants’ violations pursuant to A.R.S. § 23-
18
           364(G).
19
20                                        PRAYER FOR RELIEF

21          WHEREFORE Plaintiff Amanda Lindsey requests that the Court enter judgment
22
     against all Defendants for the following:
23
        A. An award of unpaid overtime compensation and an equal amount in liquidated
24
25          damages since about November 24, 2019 pursuant to 29 U.S.C. § 216(b);

26      B. An award of unpaid FLSA minimum wages compensation and an equal amount in
27          liquidated damages since about November 24, 2019 pursuant to 29 U.S.C. § 216(b);
28

                                                  15
       Case 4:21-cv-00161-DCB Document 1 Filed 04/12/21 Page 16 of 16



 1      C. An award of unpaid Arizona minimum wages compensation since about November
 2
            24, 2019 and an amount of twice that amount pursuant to A.R.S. §23-364(G);
 3
        D. An award appropriate to compensate for retaliation under 29 U.S.C. § 215 and under
 4
 5          A.R.S. §23-364(G).

 6      E. An award of monetary relief sufficient to compensate for the retaliation and to deter
 7
            future violations at a minimum rate of one hundred fifty dollars for each day that the
 8
            violation continues or until judgment is final as required under A.R.S. § 23-364(G);
 9
10      F. An award of prejudgment interest at the highest legal rate;

11      G. An award of monetary relief that represents Lindsey’s share of FICA, FUTA,
12
            Arizona unemployment insurance, and any other required employment taxes;
13
        H. An award of monetary relief to compensate for any late filing penalties, interest, and
14
15          other additional liabilities Lindsey might incur;

16      I. Lindsey’s costs and attorneys’ fees as permitted under 29 U.S.C. § 216(b) and A.R.S.
17
            § 23-364(G).
18
        J. Any other relief against Defendants as this Court deems just and proper.
19
20                                  DEMAND FOR JURY TRIAL

21          Plaintiff Amanda Lindsey demands a jury trial on all causes of action and claims
22
     for which there exists a right to trial by jury.
23
            DATED this 12th day of April, 2021.
24
25
                                                         TURCHIK LAW FIRM, P.C.
26
                                                         /s/ Merle Joy Turchik
27
                                                         Merle Joy Turchik
28

                                                    16
